Citation Nr: 1217747	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran testified at a Board hearing at the RO in May 2008 before a Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.  That VLJ is no longer at the Board.  The Veteran testified at a videoconference hearing before another Board VLJ in March 2012.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran should be afforded a new VA examination regarding her psychiatric claim.  The Veteran was afforded a VA examination in March 2010.  The examiner performed a thorough psychiatric examination and opined that she was unable to resolve the issue of whether the Veteran's PTSD is causally related to the Veteran's claimed military sexual trauma without resorting to undue speculation.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board therefore finds that the examiner provided an inadequate rationale for her opinion.  Further examination is required before a decision on the merits may be made regarding the Veteran's psychiatric claim.

Additionally, the Board notes that the Veteran was treated through the STAR (Standing Together Against Rape) program in Alaska.  The record contains an overview of the STAR program, but no records that specifically address the Veteran.  The RO should attempt to obtain and associate with the claims file any records regarding the Veteran's treatment there. 

Finally, the Board notes that the Veteran received a psychiatric evaluation for the Alaska Social Security Disability Determination Services in June 2004.  The claims file, however, does not include any Social Security Administration (SSA) determinations or medical records. 
 
VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is also necessary to obtain any outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the file any SSA records related to the Veteran's psychiatric claim, to include any SSA decisions.  The RO should document any attempts to obtain these records.

2.  The RO/AMC should attempt to obtain and associate with the claims file any treatment records from the STAR program specifically related to the Veteran.  All attempts to obtain these records should be documented in the claims file.  

3.  The Veteran should be afforded a new VA examination by a psychologist or psychiatrist to determine the nature and etiology of any PTSD.  The examiner should determine if the Veteran has PTSD, and if so, whether it is related to her alleged stressor.  The examiner should offer an opinion as to whether the stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.

The examiner should also note any additional psychiatric diagnosis and offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current psychiatric disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's alleged trauma during service.  

A complete rationale should be given for any opinion provided.  If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.

4.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a psychiatric disability may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


